Title: To George Washington from John Sullivan, 2 August 1786
From: Sullivan, John
To: Washington, George



Augst 2d 1786

To his Excellency General Washington The humble Petition of John Sullivan Humbly Sheweth—That your Excellencys Petitioner is a Native of the County of Kerry in the Kingdom of Ireland that he had a Brother by the Mothers side whose name was Timothy Mahony who was Clerk to Mr Sullivan of Massachusets Bay as appears by the last Account that came from him.
That—Your Excellencys Petitioner has receiv’d an Account from Cork which was brought by an American Captain that his Brother Timothy is Dead & that he had left his effects in your Excellencys Care.
Your Excellencys Petitioner knowing he is the nearest of Kin to the said Timothy Mahony humbly begs pardon for thus intruding on your Excellencys goodness hoping you will be pleas’d to forgive his rudeness & let him know the truth of the Matter & your Petitioner as in Duty bound shall ever pray &c.
Your Petitioner humbly begs your Excellency will be so Condescending as to let him have an Answer Directd to be left at the Bell Goswell Street London.
